Citation Nr: 0505186	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-34 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served with the USAFFE from November 1941 to July 
1942, and with the Regular Philippine Army from July 1945 to 
February 1946.  The veteran died in August 1998; the 
appellant in this case is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

In April 2004, the RO contacted the appellant by telephone 
and discussed the reasons and bases for the denial of her 
claim.  The appellant stated that she was satisfied and 
decided to withdraw her appeal.  A letter was issued to the 
appellant with a VAF 21-4138 form for her to complete to 
confirm withdrawal of her appeal.  The appellant did not 
return this form, nor did she confirm the withdrawal of her 
appeal in any other writing, therefore the matter remains in 
appellate status.


FINDINGS OF FACT

1.  The veteran died in August 1998; the immediate cause of 
death was respiratory failure due to chronic obstructive 
pulmonary disease (COPD).  

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability.

4.  The veteran's recognized service with the USAFFE and the 
Regular Philippine Army did not satisfy the requisite service 
for the appellant's basic eligibility for VA death pension 
benefits.  



CONCLUSION OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).

2.  The veteran did not meet the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension benefits.  38 U.S.C.A. §§ 101, 107, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran or appellant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a December 2002 VCAA letter.  The 
letter predated the April 2003 rating determination.  See id.  
Another VCAA letter was issued in July 2003.  The RO has 
generally advised the appellant to submit any evidence in 
support of her claims which she had in her possession, and 
that they would assist her in obtaining any evidence she was 
not able to obtain on her own.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, on file are an Affidavit for Philippine Army 
Personnel completed by the veteran in November 1945, a Report 
of Medical Examination performed for separation purposes in 
February 1946, post-service correspondence from the veteran's 
treating physicians, and the veteran's death certificate.  
There is no indication of relevant, outstanding records which 
would support the appellant's claims.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the Board finds that a VA medical opinion is 
not necessary.  As set out in more detail below, the record 
fails to establish that the veteran suffered "an event, 
injury or disease in service" as it relates to the cause of 
the veteran's death.  

Thus, the Board finds that it is unnecessary to ask a medical 
expert to review the record because any medical opinion could 
not provide competent evidence of the incurrence of any 
disability in service.  Under these circumstances, any 
opinion on whether a disability is linked to service would 
obviously be speculative.  Moreover, the Board observes that 
the record currently contains absolutely no indication that 
the conditions which caused or contributed to the veteran's 
death were related to his active service.  Based on the 
foregoing, the Board finds that a VA medical opinion is not 
necessary to make a decision on the appellant's claim of 
service connection for the veteran's cause of death.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

Service connection for the cause of the veteran's death

During his lifetime, the veteran had no service-connected 
disabilities.  An Affidavit for Philippine Army Personnel 
completed by the veteran in November 1945 noted that he 
sustained no wounds or illnesses during service.  A Report of 
Physical Examination performed for separation purposes in 
February 1946 noted a negative chest x-ray examination.  No 
disorders were noted. 

The veteran died in August 1998.  His certificate of death 
provides the immediate cause of death as respiratory failure 
due to COPD.

An undated Medical Certificate from Hernami S. Pulumbarit, a 
physician and surgeon with the Sta. Monica Medical Center, 
stated that the veteran was under his medical care from 1941 
to 1946.  The veteran had a nervous breakdown, H-fever.  From 
1955 through 1985, the veteran was treated for typhoid fever.  

A Medical Certificate dated in January 2003 from Antonio S. 
Reyes, M.D., certified that the veteran was confined in 
Jesus, The Good Shepherd Hospital, on August 16, 1998.  The 
diagnosis rendered was COPD in exacerbation.  He was 
discharged against medical advice on August 18, 1998.

A document dated August 17, 1998, and signed by Jose Emmanuel 
S. Perez, M.D., appears to be an interpretation of a chest x-
ray.  The impression was COPD (bronchitis emphysema) and 
atheromatous aorta.

In August 2003, the appellant submitted an authorization and 
consent to release information to the VA.  The appellant 
stated that the veteran was afflicted by "pulmonary 
disorder" beginning in July 1945 which progressed to COPD.  
The appellant listed Dr. Ma Concepcion Antonino as a treating 
physician.  Records were requested from this physician in 
September 2003; however, no response was received.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).  
For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that is 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id. 

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

According to the official death certificate the veteran died 
in August 1998 of respiratory failure due to COPD.

The veteran attested in his November 1945 Affidavit that he 
sustained no wounds or illnesses during service.  A Report of 
Physical Examination performed in February 1946 noted no 
disorders, and a chest x-ray examination was negative.  The 
veteran died in August 1998, over a half century after 
separation from service.  Initially, the Board notes that the 
veteran had no service-connected disabilities during his 
lifetime.  Additionally, the appellant has submitted no 
medical evidence to support her contention that the veteran 
had COPD during his periods of service.  The medical evidence 
submitted notes that COPD was diagnosed in and around August 
1998.

The Board has considered the appellant's own lay statements 
to the effect that the veteran's death was causally related 
to his active service; however, the appellant has not been 
shown to have the medical expertise necessary to render such 
an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the conditions which caused or contributed to the 
veteran's death were not shown in service, and the records 
contain no indication of a possible link between his death 
and active military service, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for the cause of the veteran's 
death.

Nonservice-connected death pension benefits

In general, a surviving spouse of a veteran who served 90 
days or more during a period of war may be entitled to VA 
nonservice-connected death pension benefits. 38 U.S.C.A. § 
1541 (West 2002).  The term "veteran" means a person who 
served in the active military, naval, or air service, and who 
was discharged or released therefrom under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 
C.F.R. § 3.1(d) (2004).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the U.S. conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits which do not include 
death pension benefits authorized by chapter 15, title 38, 
U.S. Code.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. §§ 
3.40, 3.41 (2004).

The findings by the service department verifying a person's 
service are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

In this case, the service department verified that the 
veteran had service with the USAFFE from November 1941 to 
July 1942, and with the Regular Philippine Army from July 
1945 to February 1946.  The law specifically excludes such 
service for purposes of entitlement to death pension 
benefits.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (per 
curiam).  Consequently, the Board finds that there is no 
legal basis on which the appellant's claim can be based.  As 
the law and not the evidence is dispositive on this issue, it 
must be denied because of lack of legal entitlement.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 
107 (West 2002); 38 C.F.R. §§ 3.40, 3.41 (2004).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


